eo CSG NANA Oo kk | Ne

Ny NY NY NY N N NH NH NO =| | =F FSF FOO ESEFllOOUESllllUES
So SIN On kk OH NY S&B SCF BO BAN A A b&b HS NY =| S&

 

Case 2:19-cv-02374-KJM-JDP Document 56 Filed 10/21/20 aocff ll E j :

 

UNITED STATES DISTRICT COURT FOR THE OCT 21 2020
E ASTERN DISTRICT OF CALIFORNSATERN DisTHICT OF CANFORNIA

BY .
DEPUTY CL

 

; No. 2:19-ev-02374 KJM-JDP
Plaintiff,
Garrison Jones PLAINTIFF NOTICE TO
* COUNSEL
° EXPARTE APPLICATION
Defendant.
Velocity Technology Solutions et al

 

 

PLAINTIFF NOTICE TO COUNSEL
EXPARTE APPLICATION

Pursuant to local rules, the plaintiff Garrison Jones is hereby notifying
counsel for Velocity Technology Solutions of Ex Parte Application for
order of Default for fraud upon the court.

This notice was sent via USPS first class mail to local Ogltree Deakins Office
located at 500 Capitol Mall #500, Sacramento, CA 95814. Addressed to Paul Smith
before the filing of the ex parte application pursuant to local rules. In addition this
notice was faxed to 916- 840-3159 a copy of the fax confirmation is included with

this notice.

The plaintiff based on past acts by counsel fully expects as their customary practice
that counsel will file opposition to the ex parte application as another in a series of

dilatory tactics to prevent this case from progressing.

1

 
eC Oe NA mn hb DH NH =

no NY NY NY NY NN N N NO SF SF =F SF SEF Sl lS
on A nN hk He NY SB CO CO Be TDD nH F&F WS NH = &

 

Case 2:19-cv-02374-KJM-JDP Document 56 Filed 10/21/20 Page 2 of 5

The plaintiff refuses to contact these individuals by phone as in the past they have

used his personal cell phone as a means of harassment for months.

dary 9
Garrison (Proce
Plaintiff ®
P.O. Box: 18891
Sacramento, California 95818.
garrison.jones@outlook.com

 
Case 2:19-cv-02374-KJM-JDP Document 56 Filed 10/21/20 Page 3 of 5

Garrison Jones

P.O. Box 188911

Sacramento, California 95818
Garrison jones@ouylook.com

PLAINTIFF
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES
Plaintiff,
V

VELOCITY TECHNOLOGY SOLUTIONS,

Defendants.

Case No. 2:19-cv-02374-KJM-JDP
October 20, 2020
CERTIFICATE OF SERVICE
Notice of Ex Parte Application
October 20, 2020

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES

Plaintiff,

V.
VELOCITY TECHNOLOGY SOLUTIONS,

Defendants.

Case No. 2:19-cv-02374-KJM-EFB

 

=)
Complaint Filed: November 25, 2019
Trial Date: None Set
Case 2:19-cv-02374-KJM-JDP Document 56 Filed 10/21/20 Page 4of5

, mailed first class USPS to Defendants counsel Ogltree Deakins Paul Smith
at500 Capitol Mall #500, Sacramento, CA 95814

NOTICE OF EX PARTE APPLICATION
3

Date October 20, 2020

I am the plaintiff in the above case appearing Pro Se.

I do hereby affirm that I am the plaintiff in the above-mentioned case
appearing Pro Se and that on October 20, 2020 I sent via USPS first
class mail | a copy of said notice to Velocity Technology Solutions et al
at counsel Ogltree Deakins address to Paul Smith at 500 Capitol Mall
#500, Sacramento, CA 95814

In addition faxed the same to 916- 840-3159 a copy of the fax confirmation
is included in this certification

DATE October 20, 2020
Case 2:19-cv-02374-KJM-JDP Document 56 Filed 10/21/20 Page 5of5

garrison jones@outlook.com

From: send@mail.efax.com

Sent: Tuesday, October 20, 2020 10:56 PM

To: garrison.jones@outlook.com

Subject: Successful transmission to 19168403159. Re: UNKNOWN

 

Your fax was successfully sent to 19168403159 by eFax.

Fax Details

Date: 2020-10-21 05:56:17 (GMT)
Number of Pages: 2

Length of Transmission: 95 seconds
Receiving Machine Fax ID: 19168403159

Mobile Apps

 

© 2020 J2 Global, Inc. or its affiliates (collectively, “J2”). All rights reserved.
eFax is a registered trademark of J2.

700 S. Flower St., 15th Floor, Los Angeles, CA 90017

This account is subject to the terms listed in the eFax Customer Agreement.
